In a proceeding pursuant to CPLR article 78 to review appellant’s determination which, after a hearing, denied petitioner-respondent’s application for an area variance, the appeal is from a judgment of the Supreme Court, Nassau County, entered September 27, 1976, which annulled the determination and remitted the matter to appellant for a new hearing and determination. Judgment affirmed, without costs or disbursements. We agree with Special Term’s conclusion that, upon remand, the board "should state how the creation of a lot of 1.6 acres will not be compatable [sic] with the surrounding neighborhood and adversely affect property values” and that it "should indicate the manner in which a 1.6 acre parcel would not be in harmony with the general purpose and intent of the village’s land use plan.” However, it is noted that the condemnation award paid to petitioner apparently acknowledged the fact that she was left with a substandard lot and compensated her on the basis that her remaining property would be salable only to an adjoining owner. Accordingly, we believe it to be incumbent upon petitioner to show the amount, if any, which her adjoining neighbors (particularly the neighbor to her north, who also owns a substandard parcel) would be willing to pay for her land, as well as the cost to her to purchase all, or part, of the adjoining property. Only by means of such evidence would it be possible to ascertain whether petitioner has truly suffered any economic loss. Hopkins, J. P., Titone, Suozzi and Margett, JJ., concur.